Entrusted Loan Agreement
     
No.: Shen Dan (2009) Nian Wei Jie Zi (265)
  
Borrower (Party A): Feigeda Electronic (SZ) Co., Ltd.
Address: 
 Floor 3, Building C6, Fuyuan Industrial Park, No.111, Zhoushi Road, Xixiang
Subdistirct, Bao’an District, Shenzhen

 
Lender（Party B）: Shenzhen Branch of Industrial Bank Co., Ltd.
 
Address:                                                                                             


Trustor of the Entrusted Loan (Party C): Shenzhen Small & Medium Enterprises
Credit Guarantee Centre Co., Ltd.
Address: Floor 16, Ping’an Bank Building, No. 1099 Shennan Zhong Road, Futian
District, Shenzhen
 
Party C entrusted Party B to release the loan to Party A.  Through negotiations
and consultation, Party A, Party B and Party C, hereby enter into this Agreement
pursuant to relevant laws and the Entrusted Agreement For Loan Release numbered
Shen Dan (2009) Nian Wei Dai Zi (265) as jointly executed by the three parties.


Article 1 Content of the Entrusted Loan
According to the Entrusted Agreement For Loan Release, Party B determines to
release the entrusted loan to Party A as follows:
 
1.
Loan Amount: five million RMB (￥5,000,000.00)

2.
Use of the Loan: Funds for Industrial Technology Progress

3.
Interest Rate: Annual interest rate 0%. Settlement of interest is to be
calculated per month starting from the loan release date.  The settlement date
is the 20th day of each month. In the event of adjustment of the interest rate
by the People’s Bank of China, the interest rate hereunder shall be subject to
automatic adjustment accordingly.

4.
Loan Term: Two years. The commencement date and the due date of the loan term
shall be subject to the record in the borrowing voucher.

5.
Party A shall repay the loan in the 1st  means of the followings:

     
  
(a)
Party A shall repay the loan in lump sum on the due date；

 
(b)
Party A shall repay RMB  prior to every 30th day starting from the loan release
date and the balance shall be repaid on the due date in lump sum;

  
(c)
Other repayment means: Party A shall repay the same amount of RMB350,000.00 on a
monthly basis starting from the 18th month upon the loan release date, and the
balance shall be repaid on the due date in lump sum.


 
 
 

--------------------------------------------------------------------------------

 

6.
Liquidated Damages: In the event of late repayment of the principal (including
late repayment of the amounts specified above) or interest, whether prior to or
after the due date of the loan，Party B shall be entitled to claim the liquidated
damages on a amount of 0.05% of the late repayment amount per day starting from
the occurrence date of the late repayment until the repayment date.



Article 2 Account
Party A shall open a general settlement account with the business organization
of Party B and use this account for the use of the loan, repayment of the loan
and interest related to the loan hereunder.


Article 3 Security
 
1.
To secure the creditor’s rights of Party B and Party C hereunder, Party A and
the third party entrusted thereby agree to provide security according the
requirements of Party C.

 
2.
As agreed and recognized by Party C, the security agreement may be signed
separately.

 
3.
In the event of a mortgage or a pledge as security, Party A shall be responsible
for completing the legal formalities regarding registration and/or insurance on
its own expense and guarantee the said security and insurance remain valid
consistently through the whole period until the principal and the interest
hereunder is repaid in full, otherwise Party B shall be entitled to refuse to
release the entrusted loan hereunder.



Article 4 Cost
Party A shall be responsible for the costs of the attorney fee, insurance,
assessment, registration and notarization in connection with this Agreement and
the security hereunder.


Article 5 Basic Obligations of Party A
 
1.
Party A shall truthfully provide Party B and Party C with the materials required
thereby and all the information regarding the bank, accounts and balance of the
loan and cooperate with the investigation, examination and check of Party B and
Party C;

 
2.
Party A shall subject itself to Party B and Party C’s supervision of the use of
the loan,, relevant business operation and financial conditions and provide
Party B and Party C  with financial statements and other relevant materials as
required thereby;

 
3.
Party A shall use the loan according to the purpose provided herein;

 
4.
Party A shall duly repay the principal and the interest according to the
agreement hereunder;

 
5.
In the event of a threat of Party A’s ability to repay the loan and the security
of the Party B and Party C’s creditor’s rights, Party A shall promptly notify
Party B and Party C and take relevant preservation measures;



Article 6 Repayment of Principal and Interest in Advance
 
1.
With the determination or consent of Party C, Party B shall be entitled to
recover the principal and interest in advance under any of the following
circumstances:


 
 

--------------------------------------------------------------------------------

 

 
(a)
Due to the improper operation and mismanagement of Party A or its guarantor,
Party A or its guarantor suffers a severe loss, or actual loss with fabricated
profit occurs;

 
(b)
Party A or its guarantor transfers assets and surreptitiously withdraws capitals
so as to evade debt;

 
(c)
Party A’s guarantor died;

 
(d)
Party A or its guarantor has been or is to be merged, reconstructed, closed,
dissolved, bankrupt or revoked legally;

 
(e)
Party A or its guarantor is involved in significant litigation or arbitration
which is likely to result in the loss of Party A’s repayment or its guarantor’s
guarantee capacity;

 
(f)
Without the written consent of Party C and Party B, the mortgagor or the pledgor
sells, transfers or re-mortgages the mortgage property or pledge property or
dispose of  the same in any other way;

 
(g)
Other reasons of Party A, mortgagor or pledgor that may result in decrease of
the value of or loss of the collateral or the pledge;

 
(h)
Party A delays to repay the interest for more than 30 days;

 
(i)
Other circumstances where Party A or its guarantor loses or may lose its
performance capacity;

 
(j)
Party A or its guarantor is in breach of relevant agreements.



Article 7 Authorization of Direct Deduction
Party A irrevocably agrees that Party B or Party C is entitled to directly
transfer and deduct the equal amounts from any accounts of Party A
correspondingly in the event that Party A fails to repay the principal and
interest hereunder.


Article 8 Repayment
 
1.
Party A and its entrusted payer shall repay to Party B the principal and the
interest (including default interest).

 
2.
Upon receipt of the written notice of change of the recipient by Party C, Party
A shall directly repay the principal and interest to Party C or the third party
designated by Party C according to the notice.



Article 9 Rights of Party C
 
1.
Party B acknowledges that Party B entered into the entrusted loan agreement and
the security agreement in the name of the Party B according to the intention of
Party C and the actual creditor of the loan under the Entrusted Loan Agreement
is Party C.  Therefore, Party C is directly entitled to all the rights to which
Party B is entitled under the Entrusted Loan Agreement and the security
agreement based thereon.  No matter whether or not Party B exercises relevant
rights under the Entrusted Loan Agreement and the security agreement based
thereon, Party C is entitled to directly institute legal actions or other legal
proceedings at its discretion against Party A and its guarantor according to the
Entrusted Loan Agreement and the guarantee agreement based thereon.  Party B
shall actively provide assistance at the time of Party C’s exercise of the said
rights.


 
 

--------------------------------------------------------------------------------

 

 
2.
Party A acknowledges that Party B entered into the entrusted loan agreement and
the security agreement in the name of the Party B according to the intention of
Party C and the actual creditor of the loan under the Entrusted Loan Agreement
is Party C.  Therefore, Party C is directly entitled to all the rights to which
Party B is entitled under the Entrusted Loan Agreement and the security
agreement based thereon. Party C is entitled to directly institute legal
actions, arbitrations or other legal proceedings at agreed in the Entrusted Load
Agreement and the security agreements based thereof against Party A and its
guarantor.



  Article 10 Dispute Settlement
 
1.
In the event that Party A fails to perform its repayment obligation herein,
Party B shall be entitled to institute legal actions in its own name against
Party A and its guarantor; Party C is also entitled to institute legal actions
in its own name against Party A and its guarantor according to the relevant
agreements.

 
2.
This Agreement shall be governed by the laws of People’s Republic of China. The
parties may negotiate to resolve the disputes arising out of the performance
hereof; If the dispute cannot be resolved by negotiation, it may be resolved by
the 1st means of followings:

 
(a)
Litigation: to institute a legal action with the People’s Court with
jurisdiction;

(b)
Arbitration: to institute an arbitration proceeding with the  arbitration
organization of the followings and the effective arbitration rule of the
arbitration organization when the arbitration application is filed is
applicable:

 
(1)
South China Sub-commission of China International Economic and Trade Arbitration
Commission;

 
(2)
Shenzhen Arbitration Commission



  Article 11 Other Clauses
 
1.
The loan application form, the borrowing voucher and the notice of the loan
release shall be part of this Agreement;

 
2.
In the event of modification of the clauses hereof or termination hereof by any
party after this Agreement becomes effective, all the parties shall negotiate to
reach a consensus and enter into a written agreement.

 
3.
This Agreement shall become effective when it is signed by the authorized
signatories and affixed with the official stamps of the parties hereto and when
relevant guarantee agreements become effective.

 
4.
This Agreement has five originals with the same force and effect and each party
and registration authority hold one.

 
5.
Any open matters in this Agreement that are not chosen hereby shall be
determined according to the principle of favoring Party C’s creditor’s right.


 
 

--------------------------------------------------------------------------------

 
 
Party A: Feigeda Electronic (SZ) Co., Ltd.            （Official Stamp）
 
Legal Representative or Authorized Agent: [illegible signature] (Signature)
Signature Date: ____Year ____Month ____ Day
 
Party B: Shenzhen Branch of Industrial Bank Co., Ltd.  （Official Stamp）
 
Legal Representative or Authorized Agent: [illegible signature] (Signature)
Signature Date:____ Year ____ Month ____ Day


Party C: Shenzhen Small & Medium Enterprises Credit Guarantee Centre Co., Ltd.
（Official Seal）
 
Legal Representative or Authorized Agent: [illegible signature]   (Signature)
Signature Date: ____ Year ____ Month ____ Day

 
 

--------------------------------------------------------------------------------

 